J-S41044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

RAJEE DANCY,

                            Appellant                    No. 2010 MDA 2014


             Appeal from the Judgment of Sentence April 10, 2013
               in the Court of Common Pleas of Lebanon County
              Criminal Division at No.: CP-38-CR-0000309-2012

BEFORE: ALLEN, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                  FILED JULY 24, 2015

        Appellant, Rajee Dancy, appeals, nunc pro tunc, from the judgment of

sentence imposed on April 10, 2013, following his jury conviction of person

not to possess firearms.1 We affirm.

        The relevant facts as taken from the notes of testimony from

Appellant’s trial and the procedural history are as follows. On November 18,

2011, Appellant and Terrance Battle were drinking at Woofer Magoos in the

city of Lebanon, Pennsylvania.             (See N.T. Trial, 2/08/13, at 7).   At

approximately 2:00 a.m., closing time, a fight ensued outside the bar. (See

id. at 7-8).    Jacquelyn Carrera, a bartender and manager of the bar, was

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 6105(a)(1).
J-S41044-15


standing outside, and testified that she heard gunshots.       (See id. at 8).

Carrera looked in the directions of the gunshots and saw Appellant holding a

gun.   (See id. at 8-9).   Anthony Martinez, a bouncer at the bar, testified

that he saw Appellant shoot the gun.      (See id. at 30).   Both Carrera and

Martinez knew Appellant by the nickname Rah Rah and were familiar with

him.    (See id. at 7, 29, 65).        Both witnesses immediately identified

Appellant to the police who arrived at the scene. (See id. at 27, 43-44).

Video surveillance from the bar showed Appellant was there immediately

prior to the shooting.     (See id. at 10-16).    Terrance Battle, Appellant’s

companion that evening, testified that Appellant did not possess a gun.

(See id. at 92-93). The parties stipulated that Appellant was not allowed to

possess a firearm. (See id. at 6).

       The jury convicted him of the aforementioned offense.        Following a

pre-sentence investigation (PSI), on April 10, 2013, the trial court sentenced

him to a standard range sentence of not less than five nor more than ten

year of incarceration. (See N.T. Sentencing, 4/10/13, at 2, 6-8). Appellant

did not file a post-sentence motion.

       On April 19, 2013, Appellant, acting pro se, filed a petition pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. The trial

court appointed counsel. On May 9, 2013, Appellant’s trial counsel filed a

timely notice of direct appeal. Meanwhile, on May 10, 2013, the trial court

ordered Appellant to file a concise statement of errors complained of on


                                       -2-
J-S41044-15


appeal. See Pa.R.A.P. 1925(b). On May 17, 2013, the trial court permitted

Appellant to withdraw his PCRA petition because of the pendency of the

direct appeal. On July 8, 2013, Appellant filed his Rule 1925(b) statement.

That same day, the trial court issued an opinion.     See Pa.R.A.P. 1925(a).

On November 8, 2013, this Court dismissed Appellant’s appeal based upon

counsel’s failure to file a brief.

      On June 2, 2014, Appellant, acting pro se, filed a PCRA petition

seeking reinstatement of his direct appeal rights.           The trial court

subsequently appointed counsel, and, on November 21, 2014, granted the

PCRA petition.    Appellant filed a timely notice of appeal on November 25,

2014. On November 26, 2014, the trial court ordered Appellant to file a new

Rule 1925(b) statement.       On December 10, 2014, Appellant filed a timely

Rule 1925(b) statement.        On January 15, 2015, the trial court issued an

opinion, relying in part on his previous Rule 1925(a) opinion.

      On appeal, Appellant raises the following questions for our review:

      1. Whether there was insufficient evidence presented for
         [Appellant ] to be found guilty of possession of a firearm
         prohibited[?]

      2. Whether the verdict was against the weight of the evidence
         presented at trial[?]

      3. Whether [the] sentencing court erred when it applied the
         firearms enhancement to [Appellant’s] sentence[?]

(Appellant’s Brief, at 6).




                                       -3-
J-S41044-15


      In his first issue, Appellant challenges the sufficiency of the evidence.

(See Appellant’s Brief, at 11-14). Our standard of review for sufficiency of

the evidence claims is well settled:

            We must determine whether the evidence admitted at trial,
      and all reasonable inferences drawn therefrom, when viewed
      in a light most favorable to the Commonwealth as verdict
      winner, support the conviction beyond a reasonable doubt.
      Where there is sufficient evidence to enable the trier of fact to
      find every element of the crime has been established beyond a
      reasonable doubt, the sufficiency of the evidence claim must fail.

            The evidence established at trial need not preclude every
      possibility of innocence and the fact-finder is free to believe all,
      part, or none of the evidence presented. It is not within the
      province of this Court to re-weigh the evidence and substitute
      our judgment for that of the fact-finder. The Commonwealth’s
      burden may be met by wholly circumstantial evidence and any
      doubt about the defendant’s guilt is to be resolved by the fact
      finder unless the evidence is so weak and inconclusive that, as a
      matter of law, no probability of fact can be drawn from the
      combined circumstances.

Commonwealth v. Tarrach, 42 A.3d 342, 345 (Pa. Super. 2012) (citations

omitted) (emphasis added).

            In order to obtain a conviction under 18 Pa.C.S. § 6105,
      the Commonwealth must prove beyond a reasonable doubt that
      the defendant possessed a firearm and that he was convicted of
      an enumerated offense that prohibits him from possessing,
      using, controlling, or transferring a firearm. The term firearm is
      defined in that section as any weapon that is designed to or may
      readily be converted to expel any projectile by the action of an
      explosive or the frame or receiver of any such weapon. . . .

Commonwealth v. Thomas, 988 A.2d 669, 670 (Pa. Super. 2009), appeal

denied, 4 A.3d 1054 (Pa. 2010) (citations and quotation marks omitted).




                                       -4-
J-S41044-15


     In the instant matter, the parties stipulated that Appellant could not

possess a firearm.    (See N.T. Trial, 2/08/13, at 6).   However, incorrectly

viewing the evidence in the light most favorable to him, he argues that the

Commonwealth failed to prove he possessed a firearm because there was no

forensic evidence linking him to the shooting. (See Appellant’s Brief, at 12-

13). We disagree.

     Initially, we note that Appellant’s argument is undeveloped.          It

consists of a single page of boilerplate, two pages of trial testimony

regarding the lack of forensic evidence, and a single bald paragraph stating

that the Commonwealth failed to meet its burden.         (See id. at 11-14).

Appellant fails to cite to any relevant legal authority in support of his

proposition that forensic evidence is necessary to sustain a conviction for

person not to possess firearms. (See id. at 14). Accordingly, Appellant has

waived his sufficiency of the evidence claim.      See Commonwealth v.

Liston, 941 A.2d 1279, 1285 (Pa. Super. 2008) (en banc), affirmed in part

and vacated in part, 977 A.2d 1089 (Pa. 2009).

     Moreover, the claim is without merit.       Video surveillance showed

Appellant was at the bar at the time of the shooting.        (See N.T. Trial,

2/08/13, at 10-16).    Both Carrera and Martinez, who were familiar with

Appellant, testified that they saw him holding a gun; Martinez testified that

he witnessed him shooting the gun.      (See id. at 7, 29, 8-9, 30).    Both

witnesses immediately identified Appellant to the police who arrived at the


                                    -5-
J-S41044-15


scene. (See id. at 27, 43-44). This testimony is easily sufficient to sustain

a conviction for person not to possess firearms.         See Commonwealth v.

Antidormi, 84 A.3d 736, 757 (Pa. Super. 2014), appeal denied, 95 A.3d
275 (Pa. 2014) (testimony of single eyewitness sufficient to sustain

conviction for person not to possess firearms). Had Appellant not waived his

sufficiency of the evidence claim, we would find it to be meritless.

       In his second issue, Appellant argues that his conviction is against the

weight of the evidence.          (See Appellant’s Brief, at 14-46).    However,

Appellant has not preserved this claim for our review.

       We have long held that this Court cannot consider, in the first

instance, a claim that the verdict is against the weight of the evidence. See

Commonwealth v. Wilson, 825 A.2d 710, 714 (Pa. Super. 2003). Here,

Appellant failed to make an oral motion on the record prior to sentencing 2

and did not file a post-sentence motion. See Pa.R.Crim.P. 607. Thus, the

issue is not preserved for our review.           See Commonwealth v. Burkett,

830 A.2d 1034, 1036 (Pa. Super. 2003).

       Even if we were to address the merits of Appellant’s weight of the

evidence claim, it would fail. Appellant essentially asks us to reassess the

____________________________________________


2
  While Appellant did iterate what he believed to be the weaknesses in the
Commonwealth’s evidence at sentencing, he did not make an oral motion for
a new trial based upon weight of the evidence. (See N.T. Sentencing,
4/10/13, at 3-4). Instead, Appellant argued that the weakness of the
evidence should support a mitigated sentence. (See id.).



                                           -6-
J-S41044-15


credibility of the witnesses and reweigh the testimony at trial. However, it is

well settled that we cannot substitute our judgment for that of the trier of

fact.   See Commonwealth v. Bowen, 55 A.3d 1254, 1262 (Pa. Super.

2012), appeal denied, 64 A.3d 630 (Pa. 2013). Further, the finder of fact

was free to believe all, none, or part of the victim’s testimony and to

disbelieve the theories proffered by Appellant.          See Commonwealth v.

Griscavage, 517 A.2d 1256, 1257 (Pa. 1986).               Thus, even if preserved,

Appellant’s weight of the evidence claim lacks merit.

        In his third issue, Appellant argues that the trial court erred when it

applied a firearms enhancement to his sentence. (See Appellant’s Brief, at

46-49).      It is not entirely clear from Appellant’s brief whether he is

challenging the discretionary aspects of the sentence, the legality of the

sentence, or both. (See Appellant’s Brief, at 4, 10, 46-49).

        Preliminarily,   “[i]ssues   challenging   the   discretionary   aspects   of

sentence must be raised in a post-sentence motion or by presenting the

claim to the trial court during the sentencing proceedings.              Absent such

efforts, an objection to a discretionary aspect of a sentence is waived.”

Commonwealth v. McAfee, 849 A.2d 270, 275 (Pa. Super. 2004), appeal

denied, 860 A.2d 122 (Pa. 2004) (citation and quotation marks omitted).

Here, Appellant neither raised any objections to the sentence at sentencing

nor filed a post-sentence motion challenging the discretionary aspects of




                                         -7-
J-S41044-15


sentence.   Thus, he waived any challenge to the discretionary aspects of

sentence.

     Appellant also claims that the trial court improperly applied the

firearms enhancement to his sentence in violation of this Court’s decision in

Commonwealth v. Valentine, 101 A.3d 801 (Pa. Super. 2014).              (See

Appellant’s Brief, at 48-49).   This is a challenge to the legality, not the

discretionary aspects of sentence.       See Valentine, supra at 807-08.

Although Appellant did not file a post-sentence motion, a challenge to the

legality of sentence cannot be waived.    See Commonwealth v. Dickson,

918 A.2d 95, 99 (Pa. 2007).

     Appellant is correct in stating that, in Valentine, this Court found the

gun enhancement contained in 42 Pa.C.S.A. § 9712 to be unconstitutional.

See Valentine, supra at 811-12; (see also Appellant’s Brief, at 48-49).

However, Appellant’s claim suffers from a fatal flaw; there is no evidence

that the trial court sentenced Appellant under 42 Pa.C.S.A. § 9712.     This

Court has thoroughly reviewed the sentencing transcript; with respect to

sentence, defense counsel, specifically stated that the statutory maximum

for a violation of 18 Pa.C.S.A. § 6105(a)(1) is ten years and that the

standard range sentence calls for a sentence of at least sixty months. (See

N.T. Sentencing, 4/10/13, at 2).     Defense counsel then stated that he

explained to his client that, because of his prior record score and the

guidelines, his sentence would most likely be no less than five years nor


                                    -8-
J-S41044-15


more than ten years of incarceration. (See id. at 2-3). This is precisely the

sentence the trial court then imposed. (See Sentencing Order, 4/12/13, at

1). Moreover, as both the trial court and the Commonwealth correctly state,

possession of a firearm is an essential element of persons not to possess

firearms. See Antidormi, supra at 759-60. Thus, the gun enhancements

were not applicable. See 204 Pa. Code § 303.10(a)(3)(ix); 42 Pa.C.S.A. §

9712(a); (see also Trial Court Opinion, 1/15/15, at 3; Commonwealth’s

Brief, at 11). Appellant’s claim is therefore without merit.

      For the reasons discussed above, we find that Appellant’s claims are

either waived or meritless.       Accordingly, we affirm the judgment of

sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/2015




                                     -9-